Citation Nr: 0428013	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for tinea 
versicolor, pseudofolliculitis barbae and urticaria, 
currently evaluated as noncompensable.

2.  Entitlement to a higher initial evaluation for chronic 
low back strain, currently evaluated as noncompensable.

3.  Entitlement to a higher initial evaluation for residuals 
of a neck injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by which 
the RO granted service connection for tinea versicolor, 
pseudofolliculitis barbae and urticaria.  The RO also granted 
service connection for a chronic low back strain and a neck 
injury.  Except for the neck injury, which was assigned a 10 
percent evaluation, the service-connected disabilities were 
assigned noncompensable evaluations.  The evaluations were 
made effective from March 4, 2001.  The RO denied service 
connection for residuals of a left ankle injury and left knee 
injury on the basis that the evidence did not show a 
disability.

The veteran requested a hearing in his notice of disagreement 
and VA Form 9, but he did not appear for the scheduled 
hearing.  Consequently, his request for a hearing has been 
considered withdrawn.  38 C.F.R. § 20.704(d) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized the rating issues on 
appeal as set forth on the title page.

This case was before the Board in February 2004 when it was 
remanded for further development.  


REMAND

When the Board remanded this case in February 2004, a request 
was made of the RO to advise the veteran of what was required 
to substantiate his claims for higher ratings.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The RO notified the veteran in a correspondence dated in 
February 2004 of what VA would do to help obtain needed 
evidence, what evidence VA was responsible for obtaining, 
what had been done thus far on the veteran's behalf, and what 
the veteran needed to do.  However, with respect to the 
higher rating claims, the veteran was merely told that, in 
order to establish entitlement to higher ratings, the 
evidence must establish that his service-connected 
disabilities had worsened.  While a worsening of disability 
certainly would tend to support a claim for a higher rating, 
this advice is not entirely accurate, particularly if a 
disability happens to be presently under-rated based on 
applicable rating criteria.  The RO should therefore inform 
the veteran of what must be shown to substantiate his claims 
with respect to the specific criteria applicable to each 
claim for a higher rating.  

In that regard, the Board notes that the veteran was notified 
via an April 2004 supplemental statement of the case (SSOC) 
of the regulatory changes affecting the evaluation of 
lumbosacral strain; however, he was not notified that these 
changes also affected the evaluation of the veteran's neck 
injury claim, and he was not informed of the regulatory 
changes affecting the evaluation of tinea versicolor, 
pseudofolliculitis barbae and urticaria, as was required by 
the Board's remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).  

The RO scheduled the veteran for a VA examination to be 
conducted in March 2004, and the VA medical center notified 
him of the examination in a letter dated in February 2004.  
The record indicates that the veteran failed to report for 
the examination.  Thereafter, the RO appears to have re-
adjudicated the claims, denying each because of the veteran's 
failure to report for his scheduled VA examination.  See 
April 2004 SSOC.  VA regulations dictate the action to be 
taken following a claimant's failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2003).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Id.  On the 
other hand, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  Id.  

The RO treated each of the veteran's claims as a reopened 
claim or a claim for an increase.  Nevertheless, as noted in 
the introduction above, because the veteran has expressed 
dissatisfaction with original ratings assigned in conjunction 
with grants of service connection, the instant claims are not 
increased rating claims; they are considered original 
compensation claims.  Fenderson, supra.  Accordingly, in 
accordance with §3.655(b), notwithstanding the veteran's 
failure to report for his second VA examination, the RO must 
evaluate the claims for higher evaluations based on the 
evidence of record; they may not be adjudicated solely on the 
basis of the veteran's failure to report for his scheduled 
examination.  

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1. The RO should review the claims 
file and ensure that notifications 
and any additional development 
actions required by the regulations 
implementing the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), are 
completed. 38 C.F.R. § 3.159.  
Specifically, the RO should notify 
the veteran of the regulatory 
changes affecting the evaluation of 
tinea versicolor, pseudofolliculitis 
barbae and urticaria, and the 
regulatory changes affecting the 
evaluation of both his low back and 
neck claims.  He should be 
instructed as to what is required to 
substantiate each rating claim in 
the context of the potentially 
applicable rating criteria.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of any information 
or evidence received, and taking 
into account the regulatory changes 
affecting the veteran's tinea 
versicolor, pseudofolliculitis 
barbae and urticaria claim and the 
veteran's chronic low back strain 
claim and neck claim.  All five 
issues on appeal should be 
adjudicated based on the available 
evidence of record.  If any benefit 
sought is not granted, the veteran 
should be furnished with a SSOC and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The 
supplemental statement of the case 
should include the changes in rating 
criteria relative to the skin.  67 
Fed. Reg. 49590 (July 31, 2002).  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

